Citation Nr: 9904824	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-16 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for anxiety with 
depression and post-traumatic stress disorder, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from January 1943 to November 
1945.  He was a prisoner of war of the German government from 
September 1944 to April 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The veteran has apparently raised the issue of entitlement to 
service connection for a low back disability.  The Board 
refers this issue to the RO for appropriate action.


FINDINGS OF FACT

The veteran's service-connected anxiety with depression and 
PTSD is not manifested by symptoms which are productive of 
occupational and social impairment with reduced reliability 
and productivity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
anxiety with depression and PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Codes 9400, 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran's assertion of an increased in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring that the VA fulfill the statutorily required duty 
to assist found in 38 U.S.C.A. § 5107(a) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).

Factual Background

VA outpatient records from January 1996 to February 1997 show 
that the veteran regularly visited the mental hygiene clinic.  
The overall findings reflect that the veteran was coping with 
his disorder.  For example, the veteran essentially 
experienced tenseness, anxiety, and occasional sleep 
disturbances.  VA prescribed medication for his disorder.  In 
February 1997, the veteran reported that the medicine did not 
work well.  The examiner noted that the veteran was mildly 
anxious.

In March 1997, VA examined the veteran with respect to his 
psychiatric disorder.  He reported that he worked for 30 
years at the Cleveland Press newspaper, until it closed in 
1982.  Ten years prior to the examination, the veteran lost 
his wife, to whom he had been married for 36 years.  He 
reported that through the years he felt chronically anxious, 
but the symptoms were mild.  After his wife died, he 
experienced serious unrelated medical problems.  The veteran 
felt that this combination of events reactivated his 
symptoms, which forced him to seek psychiatric treatment.  He 
recounted that he was experiencing dreams regarding his war 
service.  As a result, he had difficulty sleeping and he felt 
chronically anxious.  On objective examination the veteran 
was dressed and groomed properly.  He was cooperative and 
friendly for the interview.  He appeared sincere regarding 
his descriptions of mild chronic anxiety through the years 
and that it had been complicated with some depression since 
he lost his job.  He reported that he had a great deal of 
time on his hands.  His speech was coherent and relevant and 
he did not show any thinking disturbance.  He was unable to 
concentrate without any difficulty during the interview.  His 
recent and remote memory and recall appeared intact.  
Regarding to his daily activities, he stated that he tried to 
keep himself busy with his children and grandchildren.  He 
kept regular visits with the VA Medical Center (VAMC) 
psychiatric department in Brecksville.  The examiner 
concluded that the veteran was competent to manage his money.  
The diagnosis was Axis I:  moderate PTSD, secondary to being 
a prisoner of war; Axis IV:  the veteran felt that the loss 
of his wife and his job had caused additional distress; and 
Axis V:  his Global Assessment of Functioning (GAF) was 
estimated at 60.

In June 1997, the veteran testified before a hearing officer 
at the RO.  To encapsulate the veteran's testimony, he 
claimed that the March VA examination was inadequate because 
he could not understand the examiner, and the examination 
only took ten minutes.  The veteran reported that he visited 
the Mental Hygiene Clinic at the VAMC every two to three 
months for psychiatric treatment.  He was not employed.  He 
last worked in 1982 when his employer, the Cleveland Press, 
closed.  He explained that he had nightmares about his 
experience as a prisoner of war in World War II.  He 
described himself as anxious, restless and tired.  He could 
not watch war movies.  He reported that he was depressed 
sometimes, and he had temper explosions.  He did household 
jobs, like fixing leaky faucets, for other people.  He felt 
that he had lost his self esteem, and sometimes he felt 
hopeless.  He got along with his neighbors.  Driving his car 
upset him.  He reported a lack of appetite.  At times his 
memory and concentration were good, and at other times they 
were bad.  Loud noises, like the telephone and motorcycles, 
bothered him.  With respect to socializing, when invited, he 
would attend parties.  For the most part, however, he 
socialized only with his daughter and grandchildren.  He 
would also attend church.  Occasionally, he would walk around 
the local shopping mall, or around the neighborhood to clear 
his mind.  He did not discuss his prisoner of war experiences 
with anyone.  His money problems caused him anxiety.  He also 
missed his wife.

VA outpatient records from January 1996 to February 1997 show 
that his anxiety was stable.  

In March 1998, VA afforded the veteran a VA examination 
specifically with respect to his mental disorders other than 
PTSD.  According to the report, the  veteran complained of 
nervousness, hypervigilance, depression, poor sleep, and 
irritability.  On objective examination, the examiner 
observed that the veteran was alert and oriented.  His mood 
was mildly depressed and his affect was pleasant.  He smiled 
and claimed that he drove himself to the examination.  He 
still responded to loud noises by jumping.  His thought 
processes were relevant.  There were no delusions or 
hallucinations.  He was fully oriented.  His remote memory 
appeared to be intact.  He had difficulty with short term 
memory, and he only recalled one word out of three at 15 
minutes and the same with five minutes.  His concentration 
was slightly impaired.  His attention was reasonable.  In 
serials of three, he got seven out of seven.  He gave the 
last three Presidents but he was not able to mention more 
than two of the five Great Lakes.  He was still able to do 
complex calculations fairly well.  The patient related that 
his biggest problem with his functions occurred after his 
wife died about ten years ago.  From that point forward, he 
became increasingly nervous and depressed.  After his 
employer shut down, he could not find employment.  He still 
missed his wife and he experienced grief when he talked about 
her.  His eyes became tearful, suggesting that he still had 
uncomplicated and unresolved grief about her death.  He lived 
with his son and enjoyed the grandkids.  He had no history of 
inpatient care, suicidal attempts, alcohol or drug abuse, and 
no legal problems.  The diagnosis was Axis I:  PTSD and 
unresolved grief; and Axis V:  GAF 65.

VA outpatient records from January 1998 to May 1998 continued 
to show that his anxiety was essentially mild and stable.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of his anxiety with 
depression and PTSD, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.  In 
addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Those documents created in proximity to the 
recent claim are the most probative in determining the 
current extent of impairment.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
will be resolved in favor of the claimant.  38 C.F.R. 
§§ 3.102, 4.3 (1998).

Under the criteria of Diagnostic Codes 9400 (generalized 
anxiety) and 9411 (PTSD), a 30 percent disability evaluation 
is manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent disability evaluation is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The Board finds that the evidence clearly shows that the 
veteran does not meet the criteria for an evaluation in 
excess of 30 percent as his psychiatric symptoms do not 
reflect the criteria such as reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
or difficulty in establishing or maintaining effective work 
and social relationships.  While the veteran maintains that 
he has been unable to find employment, he also indicated that 
he liked to do odd jobs for other people.  While it is 
apparent that the veteran misses his wife, the record shows 
that he does enjoy socializing with his neighbors and family.  
The veteran's complaints of irritability and anxiety have not 
been shown to be productive of panic attacks.  In addition, 
while the VA examinations determined that the veteran 
exhibits some impairment in abstract thinking, the evidence 
of record demonstrates that any such impairment is not more 
than mild in nature.

While the veteran has anxiety, and has complained of 
occasional problems controlling his temper, he does not have 
a significant history of impaired judgment or other 
significant findings associated with depressive 
symptomatology.  Also, the veteran has maintained frequent 
contact with family, members outside of his home, and his 
neighbors.  Finally, the medical evidence shows that the 
veteran's GAF scores in March 1997 and 1998, which pertain to 
overall social and industrial impairment, were reported to be 
60 and 65 respectively.  A GAF score of 51 to 60 indicates 
moderate impairment or moderate difficulty in social, 
occupational or school functioning; and a GAF score of 65 
indicates some mild symptoms, or some difficulty in social, 
occupational or school functioning.  The reported scores as 
noted above are not consistent with disability that would 
support a higher rating than that already assigned. 

The Board has considered the veteran's testimony that he has 
not worked since his employer closed down over ten years ago.  
However, as noted previously, the conclusions that he reached 
in his testimony that this is due to his service connected 
disorder are not supported by the outpatient treatment 
reports, and are inconsistent with the findings of the two 
recent VA examinations of record.  After consideration of the 
entire record as discussed above, the Board is unable to 
conclude that the veteran's anxiety with depression and PTSD 
is manifested by symptomatology that would support a rating 
in excess of 30 percent under the criteria.  Hence, an 
increased rating is denied.

In reaching this decision, the Board has considered the 
history of the veteran's anxiety with depression and PTSD, as 
well as the current clinical manifestations and the effect 
this disability may have on the earning capacity of the 
veteran.  The veteran's anxiety with depression and PTSD, 
however, simply does not impair the appellant to a degree 
that would warrant a higher schedular evaluation under the 
Schedule for Rating Disabilities.  

Finally, as the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable, 
and the increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for anxiety with depression and PTSD is 
denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 6 -


